UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7008


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RODNEY WAYNE BARNES, a/k/a C,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at
Charlottesville. Norman K. Moon, Senior District Judge. (3:10-cr-00032-NKM-1; 3:13-
cv-80601-NKM-RSB)


Submitted: December 28, 2018                                      Decided: February 8, 2019


Before WILKINSON, KING, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rodney Wayne Barnes, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Rodney Wayne Barnes seeks to appeal the district court’s orders construing his

postjudgment motions as unauthorized successive 28 U.S.C. § 2255 (2012) motions and

dismissing them without prejudice on that basis. On appeal, we confine our review to the

issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Barnes’ informal

brief does not challenge the district court’s conclusion that his motions were unauthorized

successive § 2255 motions, Barnes has forfeited appellate review of the court’s orders.

See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an

important document; under Fourth Circuit rules, our review is limited to issues preserved

in that brief.”).     Accordingly, we affirm the district court’s orders.    We deny as

unnecessary a certificate of appealability. See Harbison v. Bell, 556 U.S. 180, 183

(2009). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                             2